Title: To Thomas Jefferson from Richard Stockton, 11 December 1790
From: Stockton, Richard
To: Jefferson, Thomas



Sir
No. 83 Walnut Street 11th. Decr 1790

I have had the honor of recieving your letter of the 12th. of August last.
In compliance with your request I have purchased for the Use of the United States the most complete collection of “the printed Laws and ordinances ancient and Modern” of New Jersey from its first settlement to the present time which could be procured.
The old books are scarce, and only to be had at private sale and at a high price.—The Collection of the late Judge Brearley afforded me an opportunity which seldom presents itself.
You will observe that the Laws already in your office are also included in the enclosed list. The Gentlemen who had the disposal of the books refused to divide the set. I have the books in this City with me, and wait your directions where to send them. An order upon the Collector at Burlington will answer for the payment of the purchase money.
[I am happy in being able to inform you that no Laws have been enacted in New Jersey contravening the treaty of peace.
The only Judiciary decision asserting the rights of British Subjects in the State Courts was the opinion of a Single Judge (without the point coming solemnly before the Court upon argument) delivered in a charge to a Jury—by which he directed the Jury to make a deduction of Interest upon an old bond during the period of the late war.
How far this may be Said to infringe the rights of british Subjects you will Judge. I have the honor to be with great respect Sir Your most obedient and most humble Servant,

Rd Stockton Atty. of the New Jersey District]


P.S. Mr. Stockton leaves town on Monday morning.

